[J-64-2017]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 732 CAP
                                             :
                    Appellee                 :   Appeal from the Order dated October
                                             :   25, 2016 in the Court of Common Pleas,
                                             :   Lehigh County, Criminal Division at No.
             v.                              :   CP-39-CR-0001827-1995.
                                             :
                                             :   SUBMITTED: July 18, 2017
EDWIN RIOS ROMERO,                           :
                                             :
                    Appellant                :


                                        ORDER


PER CURIAM
      AND NOW, this 21st day of February, 2018, the order of the Court of Common

Pleas of Lehigh County is affirmed. See 42 Pa.C.S. § 9545(b)(2) (providing that a Post

Conviction Relief Act petition alleging an exception to the timeliness requirement shall

be filed within sixty days of the date the claim could have been presented).